Citation Nr: 0838883	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-29 839	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a rating higher than 40 percent for a low 
back disability.

3.  Entitlement to a rating higher than 20 percent for 
residuals of a right radius fracture.

4.  Entitlement to an initial compensable rating for 
residuals, including a scar, of a forehead laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel
INTRODUCTION

The veteran had active military service from April 1974 to 
March 1978 and from June 1978 to March 1988.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
- which, in relevant part, determined the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for hepatitis C; granted service 
connection for residuals, including a scar, of a 
forehead laceration and assigned an initial 0 percent (i.e., 
noncompensable) rating retroactively effective from July 31, 
2006, the date of receipt of his claim; determined he was not 
entitled to a rating higher than 20 percent for residuals of 
a right radius fracture; and confirmed and continued to the 
20 percent rating for his low back disability.  

In January 2008 the Board reopened the claim for hepatitis C 
on the basis of new and material evidence.  The Board then 
proceeded to remand this claim, along with all of the others, 
to the RO via the Appeals Management Center (AMC) for further 
development and consideration.  In May 2008, to comply with 
one of the Board's remand directives, the RO contacted the 
veteran to determine whether he wanted a hearing before a 
local Decision Review Officer (DRO).  The veteran responded 
that he no longer wanted a hearing, that or any other type.

In August 2008, while the case was still on remand, the RO 
issued another decision, in relevant part, increasing the 
rating for the low back disability from 20 to 40 percent 
retroactively effective from July 31, 2006, the date of 
receipt of the claim.  The veteran has since continued to 
appeal, requesting an even higher rating.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (the veteran is presumed to be 
seeking the highest possible rating unless he expressly 
indicates otherwise).

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2007).


FINDINGS OF FACT

1.  It is just as likely as not the veteran's hepatitis C is 
attributable to a blood transfusion he received for injuries 
sustained in a motor vehicle accident while in the military.  

2.  The veteran does not have unfavorable ankylosis of the 
entire thoracolumbar spine.  

3.  The veteran's forehead scar does not cause one 
characteristic of disfigurement.  

4.  The veteran does not have nonunion in the lower half of 
his radius, with false movement, without loss of bone 
substance or deformity.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
veteran's hepatitis C was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2007); 38 C.F.R. § 3.303 (2008). 

2.  The criteria are not met for a rating higher than 40 
percent for the low back disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2007); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, 
Diagnostic Code (DC) 5242 (2008).

3.  The criteria are not met for a rating higher than 20 
percent for residuals of the right radius fracture.  38 
U.S.C.A. §§ 1155, 5107 (West 2007); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.71a, DC 5212 (2008).

4.  The criteria are not met for a compensable rating for the 
residuals, including the scar, of the forehead laceration.  
38 U.S.C.A. §§ 1155, 5107 (West 2007); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.118, DC 7800 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims files reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in August 
2006 and January 2007, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist him 
in obtaining and what information or evidence he was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The August 2006 letter also advised the veteran of the 
disability rating and effective date elements of his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

And both the August 2006 letter and January 2007 letter were 
sent prior to initially adjudicating his claims in April 
2007, the preferred sequence.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  

With regard to the veteran's increased evaluation claims, 
section § 5103(a) requires, at a minimum, that VA notify him 
that to substantiate these claims, he must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disabilities and the effect 
that worsening has on his employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which his disability is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by him 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), VA must provide him at least general notice of 
that requirement.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43. 

Although the Vasquez-Flores decision was not issued until 
very recently, the veteran was sent a VCAA notice letter 
specifically tailored to comply with it in May 2008, albeit 
after initially adjudicating his claims.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of timing error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, i.e., 
harmless.  VA can show the error is harmless by demonstrating 
why it does not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, Vazquez-Flores, 22 Vet. App. at 48.  
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.

As mentioned, in May 2008, the RO sent the veteran a letter 
specifically addressing the points set forth in the Vazquez 
decision.  The letter provided the specific diagnostic 
criteria for his increased evaluation claims and informed him 
that he could submit evidence about how the disabilities 
affected his job performance and daily life.  And since 
providing this additional VCAA notice in May 2008, the RO has 
readjudicated his claims in the June and August 2008 
supplemental statements of the case (SSOCs), including 
considering any additional evidence received in response to 
that additional notice.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV) and Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006), indicating that, as 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication, such as in a SSOC, "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), partial service 
personnel records, Social Security Administration (SSA) 
records, private medical records, and VA medical records, 
including the reports of his VA compensation examinations.  
And in response to the August 2008 SSOC, the veteran 
indicated he had no other information or evidence to submit.  
So as there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

An etiological opinion has not been obtained concerning the 
veteran's claim for service connection for hepatitis C.  
Since, however, the Board is granting this claim on the basis 
of the evidence already of record, a remand for an 
examination and opinion is not necessary to decide this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board is also satisfied that there was substantial 
compliance with its January 2008 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  


Entitlement to Service Connection for Hepatitis C

Service connection is granted for current disability 
resulting from injury or disease incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  



Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed).  The veteran has 
the required current diagnosis of chronic hepatitis-C virus 
(HCV).  See, e.g., a progress note dated in September 2002 
from an outpatient clinic.



Consequently, the determinative issue is whether the 
veteran's HCV is somehow attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The veteran asserts that he was in a motor vehicle accident 
during service and had surgery and a blood transfusion in 
treating his injuries.  That, he says, was when he was 
exposed to contaminated blood that caused his HCV infection.

The veteran's SMRs confirm that, in April 1981, he was in a 
motor vehicle accident.  He fractured his right radius, left 
fibula, lacerated his forehead, and had a renal contusion 
(the resulting disability since has been service connected).  
He had surgery to repair the damage to his arm.  The 
operation report did not specify how much blood he lost or 
whether he had a transfusion.  However, he is competent to 
state he had a blood transfusion because this is capable of 
lay observation.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007); and Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

So the question is whether his testimony that he had a blood 
transfusion is credible.  And the Board concludes it is, 
especially since, as mentioned, service connection since has 
been granted for the consequent disability from the motor 
vehicle accident injuries.

The veteran therefore only needs a persuasive medical nexus 
opinion linking his current HCV to the blood transfusion 
following that motor vehicle accident in service.

Concerning this, in March 2007, Dr. J. S., a private 
physician, submitted a letter to VA stating the blood 
transfusion the veteran received during his surgery in 
service was the cause of his HCV.  In Kowalski v. Nicholson, 
19 Vet. App. 171 (2005), the Court indicated the Board may 
not disregard a favorable medical opinion solely on the 
rationale it was based on a history given by the veteran.  
Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the veteran as lacking 
credibility.  And, here, for the reasons already mentioned, 
the veteran's testimony that he had a blood transfusion in 
service is credible.  So this medical nexus opinion causally 
relating his HCV to that blood transfusion is probative 
evidence in support of the claim for service connection.  
See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).

VA treatment records show the veteran was initially diagnosed 
with HCV in 1991.  His SMRs and post-service treatment 
records show he does not have a history of intravenous (IV) 
drug use, tattoos, or promiscuous sexual activity.  So the 
blood transfusion in 1981 is the only remaining risk factor 
for HCV.  

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001).



Here, there is credible evidence the veteran had surgery 
after a motor vehicle accident during service, in 1981, and 
that the surgery included a blood transfusion.  Dr. J. S. 
provided the required medical nexus opinion that the current 
HCV is the result of that blood transfusion in service, and 
there is no evidence suggesting the veteran engaged in any 
other activity that may have been a risk factor for him 
contracting the HCV infection.  So it is just as likely as 
not that his HCV is the result of the blood transfusion in 
service.  And in this circumstance, he is given the benefit 
of the doubt and his claim granted  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the Court, however, has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of a staged rating would be necessary.

The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See Hart, supra.  See also 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Similarly, where the veteran timely appeals the rating 
initially assigned following the grant of service connection, 
the Board also must consider whether his rating should be 
staged in that instance.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).

Based upon the guidance of the Court in Hart and Fenderson, 
the Board has considered whether staged ratings are 
appropriate.  However, in the present case, the veteran's 
symptoms have remained rather constant throughout the course 
of the period on appeal and, as such, staged ratings are not 
warranted.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The Board finds no reason to refer any of the increased 
evaluation claims to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest the veteran is not adequately compensated by the 
regular rating schedule.  According to 38 C.F.R. § 4.1, 
generally, the degrees of 


disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See also VAOPGCPREC 6-
96.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Low Back Disability

The veteran asserts that he is entitled to a higher rating 
for his service-connected low back disability, currently 
evaluated as 40-percent disabling under 38 C.F.R. § 4.71a, DC 
5242.

Low back disabilities, including those evaluated under DC 
5242, are evaluated under the General Formula for Diseases 
and Injures of the Spine.  A 40 percent evaluation is 
warranted when the forward flexion of the thoracolumbar spine 
is 30 degrees or less; or, there is favorable ankylosis of 
the entire thoracolumbar spine.  A 50 percent evaluation is 
warranted when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a.  

Ankylosis, favorable or unfavorable, is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)).

All medical evidence of record shows the veteran is able to 
move his spine.  Therefore, by definition, he does not have 
ankylosis.  Indeed, the report of his December 2006 VA spine 
examination expressly states that he does not have ankylosis 
of his thoracolumbar spine.  As he does not have ankylosis, 
he is not entitled to a higher 50 percent evaluation under DC 
5242.



There also is no evidence the veteran has degenerative disc 
disease, i.e., intervertebral disc syndrome (IVDS) to warrant 
application of DC 5243.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of DC should be upheld if supported by 
explanation and evidence).  See also Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992) (indicating any change in DC by a 
VA adjudicator must be specifically explained).

Residuals, Including a Scar, of a Forehead Laceration

The veteran asserts that he is entitled to a higher rating 
for this disability, which currently has a 0 percent (i.e., 
noncompensable) evaluation under DC 7800, for disfigurement 
of the head, face, or neck.  38 C.F.R. § 4.118.

Under DC 7800, a 10 percent evaluation is warranted when the 
scar causes one characteristic of disfigurement.  

The eight characteristics of disfigurement are:  (1) the scar 
is 5 or more inches (13 or more centimeters) in length; (2) 
the scar is at least one quarter inch wide (.6 centimeters) 
at its widest part; (3) the surface contour of the scar is 
elevated or depressed on palpation; (4) the scar is adherent 
to underlying tissue; (5) the scar is hypo- or hyper-
pigmented in an area exceeding six square inches (39 square 
centimeters); (6) the skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches; (7) the underlying soft tissue is missing in an area 
exceeding six square inches; and (8) the skin is indurated 
and inflexible in an area exceeding six square inches.  
38 C.F.R. § 4.118, DC 7800, Note (1).  

In December 2006, the veteran had a VA scars examination.  
The examiner indicated there was no breakdown of the skin.  
The scar at issue was on the veteran's mid forehead to scalp 
and was .1 centimeter wide at its widest part and 
10 centimeters long.  The scar was not tender to palpation.  
There was no adherence to the underlying tissue and no 
limitation of motion or loss of function.  There was no 
underlying soft tissue damage, skin ulceration, or breakdown 
over the scar.  There was no underlying tissue loss or 
elevation or depression of the scar.  


The examiner stated the scar was the same color as the 
veteran's normal skin (so not discolored), and that its 
texture was normal.  The scar was not indurated or 
inflexible.  The examiner diagnosed old forehead laceration 
scar.  

The remainder of the veteran's post-service treatment records 
does not discuss his forehead scar other than to mention he 
has a scar as a result of a motor vehicle accident in 
service.

The report of the December 2006 VA scars examination shows 
the veteran's forehead scar is essentially asymptomatic and 
does not cause one of the eight characteristics of 
disfigurement.  The scar is 10 centimeters long, and it must 
be 13 centimeters long to meet the first characteristic.  The 
is .1 centimeter wide at its widest pat, and it must be .6 
centimeters wide at its widest part to meet the second 
characteristic.  The examiner explicitly denied the remaining 
six characteristics in the report.  

There is no other evidence of record showing the veteran's 
scar causes one of the eight characteristics of 
disfigurement.

There also is no indication the scar is superficial or 
unstable to warrant application of DC 7803.  There is no 
evidence the scar is painful on examination to warrant 
application of DC 7804.  As well, there is no evidence the 
scar causes limitation of motion to warrant application of DC 
7805.  See again Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of DC should be upheld if supported by explanation 
and evidence).  

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Residuals of a Right Radius Fracture

The veteran asserts that he is entitled to a higher rating 
for this disability, currently evaluated as 20-percent 
disabling under 38 C.F.R. § 4.71a, DC 5212, for impairment of 
the radius.

Under DC 5212, a 20 percent rating is warranted for the major 
arm when there is nonunion in the upper half.  A 30 percent 
evaluation is warranted when there is nonunion in the lower 
half, with false movement, without loss of bone substance or 
deformity.

For rating purposes, a distinction is made between major 
(dominant) and minor musculoskeletal groups.  Handedness for 
the purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  The injured hand, or 
the most severely injured hand, of an ambidextrous individual 
will be considered the dominant hand for rating purposes.  38 
C.F.R. § 4.69.  Here, as the medical evidence shows the 
veteran is right-hand dominant, his right radius is part of 
his major upper extremity.  

The Board finds that no other potentially applicable DC 
affords the veteran a higher evaluation for the residuals of 
his right radius fracture.  The evidence, for example, does 
not show ankylosis of his elbow or wrist; thus, he is not 
entitled to a rating higher than 20 percent under DCs 5205 
and 5214, respectively.  And as there is no evidence of 
compensable limitation of flexion or extension of his 
forearm, he is not entitled to an increased rating under DCs 
5206 and 5207, either.  Similarly, there is no evidence of a 
flail joint or fracture of the elbow under DC 5209.  DCs 5210 
and 5211 are also inapplicable as there is no ulnar 
involvement.  Further, the medical evidence does not show 
impairment of supination or pronation that may result in an 
increased rating under DC 5213.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of DC should be upheld if supported 
by explanation and evidence).  



In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where an evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The Court has further held that where a 
DC is not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Since DC 5212 is not based on limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 do not 
apply.

The veteran had a VA bones examination in December 2006.  It 
was noted that, in 1981, he had sustained a fracture of his 
right radius in a motor vehicle accident.  He complained of 
moderate pain in his lower arm when he moved this extremity.  
The pain increased as the day progressed.  There was no 
history of bone neoplasm, deformity, osteomyelitis, or 
inflammation.  The examiner stated the veteran was right 
handed.  The examiner denied fracture site motion and 
indicated the veteran's disability did not affect joint 
motion.  X-rays showed post-traumatic and postoperative 
changes with metallic fixation devices in place.  The bony 
structures and joint spaces appeared intact.  The examiner 
noted the veteran's disability impacted his mobility and 
manual dexterity, causing problems with lifting and carrying.  

In January 2007, the veteran had a VA joints examination.  He 
complained of moderate pain upon motion in his lower arm.  
His elbow had no deformity, giving way, instability, 
stiffness, incoordination, effusion, or episodes of 
dislocation or subluxation.  He had pain, crepitus, and 
weakness in the joint.  He had flare ups of joint disease 
approximately twice a week.  The flexion in his right elbow 
was to 130 degrees (145 degrees is normal).  His extension 
was to 0 degrees, which is normal.  There was pain on 
flexion, but not extension.  His pronation was to 80 degrees 
(normal), and his supination was to 85 degrees (normal).  
See 38 C.F.R. § 4.71, Plate I.  The diagnosis was post-
traumatic arthritis of the right elbow.  

Other medical evidence of record indicates the veteran 
experiences right arm pain, but does not discuss the 
disability in detail or provide evidence to support assigning 
a higher evaluation.  

The evidence does not show the veteran has nonunion in the 
lower half with false movement and without loss of bone 
substance in deformity.  Indeed, to the contrary, movement at 
the fracture site was explicitly denied by the VA examiner in 
December 2006.  So the Board finds that the overall 
disability picture for the residuals of the right radius 
fracture does not more closely approximate a higher 
30 percent rating.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence is against this claim, and it 
must be denied.  38 C.F.R. § 4.3.  


ORDER

The claim for service connection for hepatitis C is granted.  

The claim for a rating higher than 40 percent for the low 
back disability is denied. 

The claim for a rating higher than 20 percent for the 
residuals of the right radius fracture is denied.  

The claim for a compensable rating for the residuals, 
including the scar, of the forehead laceration is denied.  



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


